Title: To Thomas Jefferson from Joel Yancey, 22 December 1820
From: Yancey, Joel
To: Jefferson, Thomas


Dr sir
Poplar Forest
Decr 22. 1820
Jery  arrived here last Evening about 4 oClock, with one of his Males very lame and complains much about badness of Roads, I had very thing ready, and shoud have loaded wednesday night, had Jery come, but they now will be a day later than you expected, I hope to get them off this morning by sun rise, the pork turnd out very well, and has been destributed as you directed, the 23 hogs picked out for monticello, and which you will receive by the waggons, weighed 3020.℔ nite and very nice, the face, back bone, and leaf fat, will average 30℔ to each hog, so that you will not receive more than about 2300, execlusely of the lard, 2 Kegs butter 85℔ and 102℔ Gross, 150.℔ lard, 18 ps old bacon, 51℔ soap and 2 beeves, the Dbl steer, could not be taken, the overseer (Miller) with 3 or 4 hands, was in pursuit of him yesterday and the day before constantly, but could do nothing with him, I will have him taken, and broke, of possible, and sent in march, with the other beeves and muttons, the waggons will have about 2000℔ each wich will be as much as the teams can Draw on bad roads, please send our people off immediately after the hollidays, as we shall be in great want of the waggon till its return, a list of each load at the bottom. I am with Highes respectyr mo obt servtJoel YanceyDeck℔1 Barrel pork  88 ps.1257}Decks load1 cask of lard, (half full)1502 furkins butter gross1871 Box containing 18 ps old{150Bacon & 51℔ Soap℔Jery1 barrel pork 73 ps1050}Jerys loadall The articles Johny Heming charge, supposed to be700